Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higuma (JP 2006-171392 A, Foreign Citation No 1 of IDS dated 05/13/2022, English machine translation attached) in view of Kataoka (US Patent 4,845,522).
With regard to claim 1: Higuma discloses in the embodiment of Figure 13 a camera to which an interchangeable lens apparatus is capable to be connected via at least one adapter apparatus (camera 300, lens 500, intermediate adapter apparatus 1000), the camera comprising: a lens camera communication controller 307 configured to communicate with the interchangeable lens apparatus by using a camera-lens communication channel (see ¶0066 and 0067 indicating that electrical contacts 310, 311, and 312 are part of a serial communication channel between the camera communication controller 307 and the interchangeable lens, with the communication channel lines passing over contacts 310-312, 1003-1005, 1008-1010, and 515-517, shown in Figure 13 using lines connecting the elements); an adapter-camera communication controller 308 which is configured to communicate with the adapter apparatus by using a camera-adapter communication channel provided separately from the camera-lens communication channel (see ¶0067-0068 and ¶0071 disclosing serial communication between the camera body and the adapter using the communication lines that pass over contacts 313-315 and 1011-1013, which can be seen in Figure 13 as being electrically separated from the camera-lens communication channel).  
Higuma indicates that the communication is performed using “serial communication”, but does not go into detail regarding the exact purpose of each electrical contact and connection and thus does not teach that the camera-lens communication channel includes a first data communication line used during a data communication and a first notification line used for a notification of a timing of a communication between the camera and the interchangeable lens apparatus, or that the camera-adapter communication channel includes a second data communication line used during the data communication and a second notification line used for a notification of a timing of a communication between the camera and the adapter apparatus.
However it is well known in the art to configure a serial communication connection between a camera body and an attached accessory or lens as a synchronous serial connection with two types of communication connections: a data line over which data is transmitted and a clock line which is used to notify the attached devices that data transmission is occurring and act as a clock to allow the attached device to distinguish between individual bits.  Such a system is taught by Kataoka in Figures 2-4 (with an alternate embodiment in Figures 5-7), where a clock signal SC provided from the camera body via output SC of the communication controller is used to control transmission of data to and from an attached device (via terminals SO and SI, respectively).  This configuration allows for data transmission using a relatively simple arrangement (there is no need to provide clock circuits in both the camera body and accessory, nor to synchronize multiple clocks, see column 4 lines 9-47 describing normal operation of the circuit) which also enables detection and rejection of noise (see column 4 line 51 through column 5 line 23 describing detection of noise in the connection and rejection of potentially invalid data via monitoring of the clock signal).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the “serial communication” connections of Higuma to use a synchronous serial communication method with each of the adapter-camera and lens-camera communication channels having a corresponding data line and clock line to coordinate timing of the transmissions over the data line in order to make use of a simple communication system which is both known as being suitable for use between a camera body and attached accessories and which is resistant to noise as taught by Kataoka.

With regard to claim 2: Higuma discloses that lens-camera communication is performed regardless of whether the adapter-camera communication controller is communicating or not (see ¶0069-0071, lens communication is performed at step S1002 regardless of whether or not accessory communication is performed or not as a result of the determination of whether or not an accessory is attached at step S1006).

With regard to claim 3: As described by Higuma the communication via the lens-camera communication channel and the communication via the adapter-camera communication channel are different from each other in at least communication timing, with the communication over the lens-camera channel occurring before the communication over the adapter-camera channel per the flow chart of Figure 14 and ¶0069-0071.

With regard to claim 4: Higuma discloses that the lens-camera communication controller transmits a lens control command for controlling an operation of the interchangeable lens apparatus to the interchangeable lens apparatus, see ¶0028-0031 which describes the operation of Higuma in which a focusing lens present in the attached lens is commanded to be driven according to a correction value which is sent to the lens from the camera body.  Note that ¶0028-0031 describe the operation of a first embodiment of Higuma, but per ¶0067 that the lens of the embodiment of Higuma which is relied upon for this rejection is the same as the lens of the second embodiment, and the operation of the lens of the second embodiment is the same as the operation of the first embodiment per ¶0039.

With regard to claim 5: In Higuma the adapter-camera communication controller receives unique information of the adapter apparatus from the adapter apparatus (see ¶0071 disclosing retrieval of an individual identification number of the intermediate accessory).

With regard to claim 6: Higuma does not disclose that the unique information includes optical data of the adapter apparatus, but since the unique information transferred in Higuma is used by the camera body to select and calculate a focus correction parameter (see ¶0025-0031), a person having ordinary skill in the art at the time of filing would have found it obvious for the adapter unique information to also include optical data of the adapter apparatus in order to aid in the calculation of the correction parameter by allowing the camera body to select a proper default value (see ¶0070) for the initial calculation.

With regard to claim 9: The adapter-camera communication controller of Higuma is disclosed as receiving data relating to the interchangeable lens apparatus from the interchangeable lens apparatus via the camera adapter communication channel (see ¶0069 disclosing acquisition of lens individual identification information).

With regard to claim 10: In Higuma each of the lens-camera communication controller and the adapter-camera communication controller individually perform a communication to transfer the interchangeable lens apparatus and the adapter apparatus from a first state in which the communication is performed to a second state in which no communication is performed (lens communication is initiated at step S1002 as described in ¶0069-0070 and at least temporarily halted once the identification information is acquired, and adapter communication is initiated at sept S1007 as described in ¶0071-0072 and halted once the identification information has been transmitted to the camera body).

With regard to claim 16: Higuma discloses in the embodiment of Figure 13 a camera system comprising: a camera to which an interchangeable lens apparatus is capable to be connected via at least one adapter apparatus, the interchangeable lens apparatus which is connected to the camera, and the adapter apparatus connected to the camera and the interchangeable lens apparatus (camera 300, lens 500, intermediate adapter apparatus 1000, all shown connected into a unitary system in Figure 13), the camera comprising: a lens camera communication controller 307 configured to communicate with the interchangeable lens apparatus by using a camera-lens communication channel (see ¶0066 and 0067 indicating that electrical contacts 310, 311, and 312 are part of a serial communication channel between the camera communication controller 307 and the interchangeable lens, with the communication channel lines passing over contacts 310-312, 1003-1005, 1008-1010, and 515-517, shown in Figure 13 using lines connecting the elements); an adapter-camera communication controller 308 which is configured to communicate with the adapter apparatus by using a camera-adapter communication channel provided separately from the camera-lens communication channel (see ¶0067-0068 and ¶0071 disclosing serial communication between the camera body and the adapter using the communication lines that pass over contacts 313-315 and 1011-1013, which can be seen in Figure 13 as being electrically separated from the camera-lens communication channel).  
Higuma indicates that the communication is performed using “serial communication”, but does not go into detail regarding the exact purpose of each electrical contact and connection and thus does not teach that the camera-lens communication channel includes a first data communication line used during a data communication and a first notification line used for a notification of a timing of a communication between the camera and the interchangeable lens apparatus, or that the camera-adapter communication channel includes a second data communication line used during the data communication and a second notification line used for a notification of a timing of a communication between the camera and the adapter apparatus.
However it is well known in the art to configure a serial communication connection between a camera body and an attached accessory or lens as a synchronous serial connection with two types of communication connections: a data line over which data is transmitted and a clock line which is used to notify the attached devices that data transmission is occurring and act as a clock to allow the attached device to distinguish between individual bits.  Such a system is taught by Kataoka in Figures 2-4 (with an alternate embodiment in Figures 5-7), where a clock signal SC provided from the camera body via output SC of the communication controller is used to control transmission of data to and from an attached device (via terminals SO and SI, respectively).  This configuration allows for data transmission using a relatively simple arrangement (there is no need to provide clock circuits in both the camera body and accessory, nor to synchronize multiple clocks, see column 4 lines 9-47 describing normal operation of the circuit) which also enables detection and rejection of noise (see column 4 line 51 through column 5 line 23 describing detection of noise in the connection and rejection of potentially invalid data via monitoring of the clock signal).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the “serial communication” connections of Higuma to use a synchronous serial communication method with each of the adapter-camera and lens-camera communication channels having a corresponding data line and clock line to coordinate timing of the transmissions over the data line in order to make use of a simple communication system which is both known as being suitable for use between a camera body and attached accessories and which is resistant to noise as taught by Kataoka.

With regard to claim 17: Higuma discloses in the embodiment of Figure 13 an adapter apparatus to which a camera and interchangeable lens apparatus are capable of being connected (intermediate adapter apparatus 1000, connected into a unitary system with camera 300 and lens 500 in Figure 13), the adapter comprising: a relay channel for forming part of a camera lens communication channel used for a communication between the camera and the interchangeable lens apparatus (the relay channel is formed between terminals 1003-1005 and 1008-1010) and an adaper-camera communication controller 1002 configured to communicate with the camera by using a camera-adapter communication channel provided separately from the relay channel (see ¶0067-0068 and ¶0071 disclosing serial communication between the camera body and the adapter using the communication lines that pass over contacts 313-315 and 1011-1013, which can be seen in Figure 13 as being electrically separated from the camera-lens communication channel).  
Higuma indicates that the communication is performed using “serial communication”, but does not go into detail regarding the exact purpose of each electrical contact and connection and thus does not teach that the camera-lens communication channel of which the relay channel is a art of includes a first data communication line used during a data communication and a first notification line used for a notification of a timing of a communication between the camera and the interchangeable lens apparatus, or that the camera-adapter communication channel includes a second data communication line used during the data communication and a second notification line used for a notification of a timing of a communication between the camera and the adapter apparatus.
However it is well known in the art to configure a serial communication connection between a camera body and an attached accessory or lens as a synchronous serial connection with two types of communication connections: a data line over which data is transmitted and a clock line which is used to notify the attached devices that data transmission is occurring and act as a clock to allow the attached device to distinguish between individual bits.  Such a system is taught by Kataoka in Figures 2-4 (with an alternate embodiment in Figures 5-7), where a clock signal SC provided from the camera body via output SC of the communication controller is used to control transmission of data to and from an attached device (via terminals SO and SI, respectively).  This configuration allows for data transmission using a relatively simple arrangement (there is no need to provide clock circuits in both the camera body and accessory, nor to synchronize multiple clocks, see column 4 lines 9-47 describing normal operation of the circuit) which also enables detection and rejection of noise (see column 4 line 51 through column 5 line 23 describing detection of noise in the connection and rejection of potentially invalid data via monitoring of the clock signal).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the “serial communication” connections of Higuma to use a synchronous serial communication method with each of the adapter-camera and lens-camera communication channels having a corresponding data line and clock line to coordinate timing of the transmissions over the data line in order to make use of a simple communication system which is both known as being suitable for use between a camera body and attached accessories and which is resistant to noise as taught by Kataoka.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higuma and Kataoka, in further view of Hasegava (JP 2013-231946 A, 05/13/2022 IDS foreign citation 6, English machine translation attached).
With regard to claim 8: Higuma does not teach that the lens-camera communication controller detects a communication voltage used by the interchangeable lens apparatus in the camera lens communication channel and set the communication voltage to be used for the communication with the interchangeable lens apparatus in the camera lens communication channel according to a result of the detection.
Hasegava teaches that different types of interchangeable lenses use different communication voltages (see ¶0023) and teaches configuring a lens communication controller to detect the communication voltage of the lens and set the communication voltage used in the communication channel appropriately to enable communication with the type of lens which is mounted, see ¶0062.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the lens-camera communication controller of Higuma to detect a communication voltage used by the interchangeable lens apparatus in the camera lens communication channel and set the communication voltage to be used for the communication with the interchangeable lens apparatus in the camera lens communication channel according to a result of the detection in order to enable the camera body to communicate with a wider variety of lens types which may have different communication voltages. 

Allowable Subject Matter
Claims 7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 7: The prior art does not indicate that the claimed combination of the limitations of claim 7 and the limitations of claim 1 would have been obvious to a person having ordinary skill in the art at the time of filing.  The device of Higuma is configured for automatic acquisition of identifying information from an adapter and lens at the beginning of a photography operation, not the claimed operation data indicating a user operation for the adapter apparatus. 
With regard to claims 11-15: The prior art does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations.  The prior art does not teach changing the communication method or using different communication methods as claimed, in combination with the limitations of claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852